COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                              NO. 02-12-00364-CR


Charles Blackshire a/k/a Charlie        §    From the 396th District Court
Blackshire
                                        §    of Tarrant County (1270086D)

                                        §    August 29, 2013
v.
                                        §    Opinion by Justice Meier

The State of Texas                      §    (nfp)

                                   JUDGMENT

      This court has considered the record on appeal in this case and holds that

there was error in the trial court’s judgment. The judgment is modified to reflect

$284 in court costs on page 1 of the judgment and the reparations amount to

reflect $1,032 (which includes the appointed attorney fees in the amount of $900)

on page 2 of the judgment. It is ordered that the judgment of the trial court is

affirmed as modified.


                                    SECOND DISTRICT COURT OF APPEALS

                                    By _________________________________
                                       Justice Bill Meier